Daniel Rayhaan Ali v. State















IN THE
TENTH COURT OF APPEALS
 

No. 10-02-011-CR

     DANIEL RAYHAAN ALI,
                                                                              Appellant
     v.

     THE STATE OF TEXAS,
                                                                              Appellee
 

From the 87th District Court
Freestone County, Texas
Trial Court # 01-103-CR
                                                                                                                

MEMORANDUM OPINION
                                                                                                                

      Daniel Rayhaan Ali pleaded guilty to arson.  Pursuant to the State’s plea recommendation,
the court assessed Ali’s punishment at twenty years’ imprisonment.  Ali filed a general notice of
appeal.  To properly invoke the jurisdiction of this Court over an appeal from a negotiated guilty
plea, an appellant must file a notice of appeal which complies with Rule of Appellate Procedure
25.2(b)(3).  See White v. State, No. 123-01, slip op. at 7, 2001 Tex. Crim. App. LEXIS 124, at
*11 (Tex. Crim. App. Dec. 5, 2001); Tex. R. App. P. 25.2(b)(3).  Ali’s general notice of appeal
does not.  Accordingly, we dismiss Ali’s appeal for want of jurisdiction.

                                                                               PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Appeal dismissed for want of jurisdiction
Opinion delivered and filed January 16, 2002
Do not publish
[CR25]